FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – NOVEMBER 10, 2009 BAYTEX ENERGY TRUST ANNOUNCES THIRD QUARTER 2009 RESULTS Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months and nine months ended September 30, 2009 (in Canadian dollars unless otherwise denoted). Highlights · Generated funds from operations of $88.8 million ($92.2 million before deducting $3.4 million of transaction costs relating to the issuance of long-term notes during the quarter) an increase of 2% (6% before transaction costs for long-term notes issuance) over the prior quarter or $0.83 per basic unit ($0.86 per basic unit before transaction costs for long-term notes issuance) for the third quarter of 2009; · Produced an average of 42,623 boe/d in the quarter, a record quarterly production level, and an increase of 6% over Q2/09; · Completed an acquisition of predominantly heavy oil assets at accretive metrics with current production of approximately 3,000 boe/d for a net purchase price of $86.5 million; · Reached agreement to pre-pay the remaining deferred acquisition payments for our Bakken-Three Forks lands in North Dakota subsequent to the end of the third quarter, providing greater and accelerated operating control as we continue to develop this light oil resource play; · Issued $150 million in senior unsecured debentures, and redeemed US$180 million of senior subordinated notes; and · Delivered total market return (assuming reinvestment of distributions) of 22.4% in the third quarter (73.1% for nine months ended September 30, 2009). Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, FINANCIAL (thousands of Canadian dollars, except per unit amounts) Petroleum and natural gas sales Funds from operations (1) Per unit - basic Per unit - diluted Cash distributions declared Per unit Net income Per unit - basic Per unit - diluted Exploration and development Acquisitions – net of dispositions Total capital expenditures Long-term notes Bank loan Convertible debentures Working capital deficiency Total monetary debt (2) Baytex Energy Trust Press Release November 10, 2009 Page2of 5 Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, OPERATING Daily production Light oil & NGL (bbl/d) Heavy oil (bbl/d) Total oil (bbl/d) Natural gas (MMcf/d) Oil equivalent (boe/d @ 6:1) (3) Average prices (before hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil & NGL ($/bbl) BTE heavy oil ($/bbl)(4) BTE total oil ($/bbl) BTE natural gas ($/Mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period TRUST UNIT INFORMATION TSX Unit price (Cdn$) High $ 25.35 $ 20.18 $ 35.01 $ 25.35 $ 35.37 Low $ 17.80 $ 14.89 $ 23.15 $ 16.30 Close $ 23.60 $ 19.59 $ 25.73 $ 23.60 $ 25.73 Volume traded (thousands) NYSE Unit price (US$) High $ 23.69 $ 18.42 $ 35.20 $ 23.69 $ 35.20 Low $ 15.20 $ 11.76 $ 22.35 $ 15.88 Close $ 22.04 $ 16.83 $ 24.71 $ 22.04 $ 24.71 Volume traded (thousands) Units outstanding (thousands) Funds from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items.Baytex’s funds from operations may not be comparable to other issuers.Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions and capital investments.For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months and nine months ended September 30, 2009. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial instrument gains or losses)), the principal amount of long-term debt and the balance sheet value of the convertible debentures. Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Heavy oil wellhead prices are net of blending costs. Baytex Energy Trust Press Release November 10, 2009 Page3of 5 Operations Review Capital expenditures for exploration and development activities totaled $36.5 million for the third quarter of 2009. During this quarter, Baytex participated in the drilling of 33 (27.8 net) wells, resulting in 31 (26.8 net) oil wells and two (1.0net) service wells, for a 100% success rate. Third quarter drilling included 20 (17.4 net) oil wells in the Lloydminster area, eight (8.0 net) oil wells at Seal, three (1.4 net) oil wells in the United States, and two (1.0 net) service (air injection) wells in a non-operated project at Kerrobert. Baytex closed the acquisition of certain oil and gas assets located primarily in the Kerrobert and Coleville areas of Saskatchewan on July 30, 2009. The predominantly heavy oil assets have performed as expected, with production of approximately 3,000 boe/d since closing (contributing approximately 2,000 boe/d to average production in the third quarter). Production averaged 42,623 boe/d during the third quarter of 2009, as compared to 40,387 boe/d in the second quarter.Production was slightly above guidance of approximately 42,000 boe/d for the third quarter of 2009. We expect production to be approximately 42,500 to 43,000 boe/d in the fourth quarter of 2009. Heavy oil production from Seal averaged approximately 5,200 boe/d in the third quarter. Eight wells were drilled in the Seal area in the third quarter, increasing the total number of horizontal producing wells in the Seal area to 58 and continuing Baytex’s record of 100% drilling success. We anticipate drilling approximately four more horizontal wells at Seal during the fourth quarter. In addition, we plan to drill approximately eight more heavy oil wells in the Lloydminster area during the remainder of the year. In our Bakken-Three Forks project in North Dakota, we drilled two Baytex-operated horizontal oil wells (37.5% working interest) and subsequently applied multi-stage fracture treatments to both wells. Production from the first well averaged approximately 300 barrels of oil per day during the peak thirty days of production, exceeding our previous model for this play by one-third.The second well is in the early stages of production testing.We are continuing our drilling program with three more Bakken-Three Forks wells in the fourth quarter. Subsequent to the end of the quarter, we reached an agreement with our partner in this project, a private company, to pre-pay our remaining deferred acquisition payments for the land position we acquired in July 2008.Under the terms of the pre-pay agreement, Baytex will pay US$33.2 million to complete our remaining obligations, which would otherwise have totaled US$36 million over approximately the next five to six quarters. In addition, Baytex will be assigned an operating area corresponding to approximately 38% of the lands in the project area, an expansion of eleven operated sections from the operating area designated in the July 2008 agreement. In addition to decreasing the cost of the remaining land payments, the purpose of the pre-pay is to increase our degree of operating control in this large light oil resource play.Closing of the pre-pay agreement is expected to occur in mid-December, with assumption of the operating area at the beginning of 2010. We continue to develop our Viking light oil resource play on lands in Alberta, following up on a successful well drilled in the second quarter which averaged approximately 90 barrels of oil per day during the peak thirty days of production.Subsequent to the end of the third quarter, we drilled and tested an additional well in the Viking in Alberta. This well will be placed on production during the fourth quarter, with production rates expected to be comparable to or better than those from the well drilled in the second quarter.We plan to drill up to four additional Viking wells in the fourth quarter. We drilled our first horizontal well in our Mowry Shale play in Wyoming in the third quarter, with completion planned for the fourth quarter. Consistent with previous guidance, full-year exploration and development capital expenditures are estimated to be $165 million.Total deferred acquisition payments for our North Dakota properties will be US$39.2 million, including the pre-pay of our remaining deferred land acquisition payments.In the absence of any other fourth quarter transactions, we project total acquisition capital expenditures of $133 million for 2009 (including expenditures for both the North Dakota and the Saskatchewan acquisitions). Financial Review During the third quarter of 2009, we completed a refinancing transaction to redeem our U.S. notes maturing in 2010 and to extend the maturity of our long-term debt. In August, we issued $150 million of 9.15%, 7-year (non-call 3) debentures at par in the emerging Canadian high yield market. This issue was one of very few placed in the Canadian market to-date, and was very well received, with a yield which was lower than prevailing rates in the U.S. high yield market. The proceeds of this issue were used to partially fund the third-quarter redemption of our US$180 million senior unsecured notes which were due to mature in July 2010. At the time of this redemption, we converted an equivalent amount of borrowings on our credit facility from Canadian to U.S. dollars in order to maintain the natural currency hedge and currency exposure provided by U.S. dollar denominated debt.Finally, we entered into a series of interest rate swaps with the result that our interest rate exposure is floating for the next two years, and the large majority of our exposure is fixed for years three to five forward, locking in relatively low costs of borrowing, and limiting our exposure to increases in future interest rates. Baytex Energy Trust Press Release November 10, 2009 Page 4 of 5 The third quarter asset acquisition was funded entirely through draws on our credit facility. At the end of the third quarter, total monetary debt was $466 million, which offers us undrawn credit facilities of over $200 million and represents a debt-to-cash flow ratio of 1.3 times based on annualized third quarter 2009 cash flow.Both of these metrics are well within our leverage and liquidity targets, and provide ample capacity to finance our operations going forward. Funds from operations for the third quarter of 2009 was $88.8 million, which was a 2% increase over second quarter results. Third quarter revenue growth from improving commodity prices and increased sales volumes were partially offset by increased royalties and financing charges. As compared to the second quarter cash flow, several non-recurring items contributed to the quarter over quarter increase in expense items. First, the second quarter results included positive royalty and G&A adjustments of $3.3 million which were not repeated in the third quarter. Secondly, third quarter results were impacted by a one time payment of $3.4 million in transaction costs on the issuance of $150 million of senior unsecured debentures. Lastly, the third quarter results included several non-recurring operating expense items which in aggregate added approximately $1.0 million to third quarter operating costs. These payments relate to charges incurred by previous owners on acquired properties. The third quarter saw continued improvement in world oil prices as the average WTI price for the quarter was US$68.18 per bbl, a 15% increase over the second quarter.The benefit of this improvement was partially offset for Canadian producers by the quarter over quarter weakening of the U.S. dollar relative to the Canadian dollar.
